Citation Nr: 1215488	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for recurrent Achilles tendonitis and plantar fasciitis of the right foot.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty (AD) from August 1990 to August 1994 and from January 2005 to February 2006.  He also had additional verified service in the reserves, in the interim and even since, on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.

As support for his claim, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

Because, however, the claim required further development before being decided on appeal, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in February 2010.  This additional development of the claim included especially verifying the exact dates when the Veteran was on ACDUTRA and INACDUTRA in the reserves and having him reexamined for a medical nexus opinion concerning the etiology of his right foot disability, including specifically in terms of the likelihood it initially manifested during his service in the reserves or, if pre-existing that service, whether his additional subsequent service aggravated this disability beyond its natural progression.


FINDING OF FACT

It is just as likely as not the Veteran's recurrent right foot Achilles tendonitis and plantar fasciitis was caused by or made permanently worse by his military service, including his time in the reserves on ACDUTRA and INACDUTRA.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's recurrent right foot Achilles tendonitis and plantar fasciitis were incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

I.  Entitlement to Service Connection for a Right Foot Disorder

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Active military, naval, or air service includes not only AD but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

A Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306.


VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25, 178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect this change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel to require this two-prong test.

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim, even if now resolved; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in- service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain evidentiary presumptions, such as this one already alluded to regarding the presumption of sound condition when entering service, but also the presumption of aggravation during service of pre-existing diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases like arthritis that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, generally one year, are provided by law to assist Veterans in establishing their entitlement to service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  Notably, however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See, too, Smith v. Shinseki, 24 Vet. App. 40 (2010); and Biggins, 1 Vet. App. at 478.

But that said, service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Appellant in this case is a "Veteran" based on his AD service in the Army from August 1990 to August 1994 and from January 2005 to February 2006.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim and consequent disability based on that period of service.  But to the extent his claim, instead, is predicated on his additional service in the reserves, both in the interim and since, he must establish that he also qualifies as a "Veteran" for this additional service before any compensation may be awarded.  Thus, with respect to his reserve service after his call to active duty for Operation Desert Shield/Desert Storm, service connection as mention only may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for disability resulting from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection generally is not legally merited when a disability incurred during INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (i.e., permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts and contentions of this particular case.  The Veteran maintains that his right foot and ankle problem started in Airborne school, but became especially problematic during the intervening years between his two periods of AD while he was in the Army Reserves, and that his second period of AD service from January 2005 to February 2006 made the condition even worse, i.e., chronically aggravated it.

As an initial matter, the Board notices there is no competent medical or other evidence in the claims file, including his service treatment records (STRs) and service personnel records (SPRs) suggesting he sustained any injury or contracted any relevant disease during the first period of AD from August 1990 to August 1994.  The report of his February 1990 enlistment examination notes a diagnosis of mild flat feet (i.e., pes planus).  Additionally, his STRs for that initial period of AD show reports of calluses on both feet and a left ankle fracture.  However, his claim is for a right foot and ankle disorder.  Further, there are no other STRs showing any injury or disease during a period of ACDUTRA or INACDUTRA.

Still, while there is no mention of the right foot disorder prior to his first period of AD from August 1990 to August 1994, or occurring during a period of ACDUTRA or INACDUTRA, undeniably, his right foot disorder pre-existed his second period of AD beginning in January 2005.  Indeed, even he acknowledges as much in his pleadings and arguments.

The Board's February 2010 remand of this claim pointed out that records show he was first diagnosed with recurrent Achilles tendonitis and plantar fasciitis in October 2002 by Dr. H.M, so during the intervening years between his two periods of AD when he says he had continuous service in the reserves - including on ACDUTRA/INACDUTRA.  The reserve records in the file from June 2004 to August 2010 indicate he has resultant restrictions on what he is permitted to do, including from a physical standpoint.  These records also show he was initially placed on an limited profile in June 2004, which later was converted to a permanent profile in August 2010.  And his VA treatment records from April 2006 show he continued to receive treatment for these conditions while still in the reserves and even after.  Additionally, the report of a June 2006 VA compensation examination indicates these conditions had existed for about 7 years, so dating back to 2001 or thereabouts (coinciding with the initial diagnosis mentioned in 2002), and that as a consequence he suffers from weakness, swelling and pain when walking or standing, so apparently with the type of activity intrinsic to his service on AD, ACDUTRA or INACDUTRA.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability).  If, however, an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by his military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Board's February 2010 remand of this claim, in part, was for a medical nexus opinion concerning the etiology of the Veteran's right foot disability, including specifically in terms of the likelihood it initially manifested during his service in the reserves or, if pre-existing that service, whether his additional subsequent service aggravated this disability beyond its natural progression.

He had this requested VA compensation examination in October 2010, after which the examiner diagnosed 1) chronic plantar fasciitis of the right foot, 2) equinus, 3) right calcaneal enthesiopathy, also indicating his evaluation was 4) negative for Achilles tendonitis.  The examiner noted that he had reviewed the Veteran's claims file and conducted a physical evaluation of him.  And it was this examiner's medical opinion after this thorough review of the Veteran's claims folder that his chronic plantar fasciitis is more likely than not the result of the underlying equinus condition (tightness of the Achilles tendon).  This examiner then goes on to explain that radiographic evaluation reveals spurring along the posterior aspect of the calcaneus along the insertion of the Achilles tendon.  The equinus condition, he surmised, has more likely than not led to long-term stress being applied to the bone and the creation of the spur.  Individuals with tightness of the Achilles tendon (equinus), he said, typically will pronate at the subtalar or midtarsal joint in order to increase the available range of motion at the ankle joint.  This, in turn, he added, can lead to excessive strain on the plantar fascia, therefore, causing pain.  He did not believe this condition had been aggravated beyond its natural progression as a result of the Veteran's second period of AD.  So he concluded against this notion.

He later submitted an addendum in December 2010, however, indicating it is his medical opinion that the Veteran's condition manifested itself while in the reserves since early 2000.  So although this examiner then goes on to note the Veteran  denies pedal symptoms or flat feet prior to AD (although, as mentioned, there is earlier confirmation of his flat feet as pre-existing his service), the fact remains that he relates initially being placed on a temporary profile once in service consisting of no running or prolonged standing in formations and/or marches, which was later converted to a permanent profile in 2002, so also during his service.

The Court has recognized that a condition, even if pre-existing a Veteran's service, may not actually initially manifest until during his service, and that service connection is permissible in this circumstance because the inception of the disability was during service.  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's right foot disorder was aggravated by his military service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So his claim for service connection must be granted.



ORDER

The claim of entitlement to service connection for a right foot disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


